UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ☑ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 29, 2013 ☐TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 1-7604 Crown Crafts, Inc. (Exact name of registrant as specified in its charter) Delaware 58-0678148 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 916 South Burnside Avenue, Gonzales, LA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (225) 647-9100 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ☑No ☐ Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes ☑ No ☐ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer ☐ Accelerated filer ☐ Non-Accelerated filer ☐ Smaller Reporting Company ☑ (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No ☑ The number of shares of common stock, $0.01 par value, of the registrant outstanding as of October 25, 2013 was 9,862,707. PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CROWN CRAFTS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS SEPTEMBER 29, 2, 2013 (amounts in thousands, except share and per share amounts) September 29, 2013 (Unaudited) March 31, 2013 ASSETS Current assets: Cash and cash equivalents $ 1,778 $ 340 Accounts receivable (net of allowances of $655 at September 29, 2013 and $349 at March 31, 2013): Due from factor 16,319 21,431 Other 696 293 Inventories 15,033 10,930 Prepaid expenses 1,350 2,073 Deferred income taxes 518 160 Total current assets 35,694 35,227 Property, plant and equipment - at cost: Vehicles 193 193 Land, buildings and leasehold improvements 216 216 Machinery and equipment 2,682 2,656 Furniture and fixtures 743 743 Property, plant and equipment - gross 3,834 3,808 Less accumulated depreciation 3,221 3,070 Property, plant and equipment - net 613 738 Finite-lived intangible assets - at cost: Customer relationships 5,411 5,411 Other finite-lived intangible assets 7,613 7,643 Finite-lived intangible assets - gross 13,024 13,054 Less accumulated amortization 7,387 7,064 Finite-lived intangible assets - net 5,637 5,990 Goodwill 1,126 1,126 Deferred income taxes 981 1,005 Other 78 77 Total Assets $ 44,129 $ 44,163 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ 5,898 $ 7,376 Accrued wages and benefits 1,713 1,375 Accrued royalties 1,681 971 Dividends payable 789 786 Income taxes currently payable 455 710 Other accrued liabilities 93 133 Total current liabilities 10,629 11,351 Commitments and contingencies - - Shareholders' equity: Common stock - $0.01 par value per share; Authorized 40,000,000 shares at September 29, 2013 and March 31, 2013; Issued 11,764,070 shares at September 29, 2013 and 11,696,022 shares at March 31, 2013 118 117 Additional paid-in capital 46,742 46,219 Treasury stock - at cost - 1,903,335 shares at September 29, 2013 and 1,868,003 shares at March 31, 2013 ) ) Accumulated deficit ) ) Total shareholders' equity 33,500 32,812 Total Liabilities and Shareholders' Equity $ 44,129 $ 44,163 See notes to unaudited condensed consolidated financial statements. 1 CROWN CRAFTS, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF INCOME FOR THE THREE AND SIX-MONTH PERIODS ENDED SEPTEMBER 29, 2, 2012 (amounts in thousands, except per share amounts) Three-Month Periods Ended Six-Month Periods Ended September 29, 2013 September 30, 2012 September 29, 2013 September 30, 2012 Net sales $ 20,051 $ 17,282 $ 36,664 $ 34,735 Cost of products sold 14,324 13,368 26,443 26,396 Gross profit 5,727 3,914 10,221 8,339 Legal expenses 298 109 557 233 Other marketing and administrative expenses 3,584 2,665 6,495 5,526 Income from operations 1,845 1,140 3,169 2,580 Other income (expense): Interest expense (9 ) Interest income 4 23 13 30 Other - net ) 2 ) 2 Income before income tax expense 1,828 1,147 3,137 2,575 Income tax expense 686 392 1,173 923 Net income $ 1,142 $ 755 $ 1,964 $ 1,652 Weighted average shares outstanding: Basic 9,848 9,775 9,838 9,750 Effect of dilutive securities 16 72 13 68 Diluted 9,864 9,847 9,851 9,818 Earnings per share: Basic $ 0.12 $ 0.08 $ 0.20 $ 0.17 Diluted $ 0.12 $ 0.08 $ 0.20 $ 0.17 Cash dividends declared per share $ 0.08 $ 0.08 $ 0.16 $ 0.08 See notes to unaudited condensed consolidated financial statements. 2 CROWN CRAFTS, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX-MONTH PERIODS ENDED SEPTEMBER 29, 2, 2012 (amounts in thousands) Six-Month Periods Ended September 29, 2013 September 30, 2012 Operating activities: Net income $ 1,964 $ 1,652 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation of property, plant and equipment 151 109 Amortization of intangibles 369 381 Deferred income taxes ) 79 Stock-based compensation 356 288 Tax shortfall from stock-based compensation (9 ) ) Changes in assets and liabilities: Accounts receivable 4,709 6,124 Inventories ) ) Prepaid expenses 723 845 Other assets (1 ) 4 Accounts payable ) ) Accrued liabilities 756 116 Net cash provided by operating activities 3,103 7,764 Investing activities: Capital expenditures for property, plant and equipment ) ) Capitalized costs of internally developed intangible assets ) ) Net cash used in investing activities ) ) Financing activities: Repayments under revolving line of credit ) ) Borrowings under revolving line of credit 9,947 9,755 Purchase of treasury stock ) ) Issuance of common stock 153 925 Excess tax benefit from stock-based compensation 22 119 Dividends paid ) ) Net cash used in financing activities ) ) Net increase in cash and cash equivalents 1,438 6,122 Cash and cash equivalents at beginning of period 340 214 Cash and cash equivalents at end of period $ 1,778 $ 6,336 Supplemental cash flow information: Income taxes paid, net of refunds received $ 1,809 $ 456 Interest paid, net of interest received 21 5 Noncash financing activity: Dividends declared but unpaid ) ) See notes to unaudited condensed consolidated financial statements. 3 CROWN CRAFTS, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX-MONTH PERIODS ENDED SEPTEMBER 29, 2, 2012 Note 1 – Summary of Significant Accounting Policies Basis of Presentation: The accompanying unaudited consolidated financial statements include the accounts of Crown Crafts, Inc. (the “Company”) and its subsidiaries and have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) applicable to interim financial information as promulgated by the Financial Accounting Standards Board (“FASB”) and the rules and regulations of the Securities and Exchange Commission (“SEC”). Accordingly, they do not include all of the information and disclosures required by GAAP for complete financial statements. References herein to GAAP are to topics within the FASB Accounting Standards Codification (the “FASB ASC”), which the FASB periodically revises through the issuance of an Accounting Standards Update (“ASU”) and which has been established by the FASB as the authoritative source for GAAP recognized by the FASB to be applied by nongovernmental entities. In the opinion of management, these interim consolidated financial statements contain all adjustments necessary to present fairly the financial position of the Company as of September 29, 2013 and the results of its operations and cash flows for the periods presented. Such adjustments include normal, recurring accruals, as well as the elimination of all significant intercompany balances and transactions. Operating results for the three and six-month periods ended September 29, 2013 are not necessarily indicative of the results that may be expected by the Company for its fiscal year ending March 30, 2014. For further information, refer to the Company’s consolidated financial statements and notes thereto included in the Company’s annual report on Form 10-K for the fiscal year ended March 31, 2013. Reclassifications: The Company has reclassified certain prior year information to conform to the amounts presented in the current year. None of the changes impact the Company’s previously reported financial position or results of operations. Fiscal Year: The Company’s fiscal year ends on the Sunday that is nearest to or on March 31. References herein to “fiscal year 2014” or “2014” represent the 52-week period ending March 30, 2014 and references herein to “fiscal year 2013” or “2013” represent the 52-week period ended March 31, 2013. Use of Estimates: The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities as of the date of the consolidated balance sheets and the reported amounts of revenues and expenses during the periods presented on the consolidated statements of income and cash flows. Significant estimates are made with respect to the allowances related to accounts receivable for customer deductions for returns, allowances and disputes. The Company also has a certain amount of discontinued finished goods which necessitates the establishment of inventory reserves and allocates indirect costs to inventory based on an estimated percentage of the supplier purchase price, each of which is highly subjective. Actual results could differ from those estimates. Cash and Cash Equivalents: The Company considers highly-liquid investments, if any, purchased with original maturities of three months or less to be cash equivalents. The Company’s credit facility consists of a revolving line of credit under a financing agreement with The CIT Group/Commercial Services, Inc. (“CIT”), a subsidiary of CIT Group, Inc. The Company classifies a negative balance outstanding under this revolving line of credit as cash, as these amounts are legally owed to the Company and are immediately available to be drawn upon by the Company. Financial Instruments: For short-term instruments such as cash and cash equivalents, accounts receivable and accounts payable, the Company uses carrying value as a reasonable estimate of the fair value. Segment and Related Information: The Company operates primarily in one principal segment – infant, toddler and juvenile products. These products consist of infant and toddler bedding, bibs, soft bath products, disposable products and accessories. Net sales of bedding, blankets and accessories and net sales of bibs, bath and disposable products for the three and six-month periods ended September 29, 2013 and September 30, 2012 are as follows (in thousands): Three-Month Periods Ended Six-Month Periods Ended September 29, 2013 September 30, 2012 September 29, 2013 September 30, 2012 Bedding, blankets and accessories $ 15,046 $ 12,381 $ 26,344 $ 24,594 Bibs, bath and disposable products 5,005 4,901 10,320 10,141 Total net sales $ 20,051 $ 17,282 $ 36,664 $ 34,735 4 Advertising Costs: The Company’s advertising costs are primarily associated with cooperative advertising arrangements with certain of the Company’s customers and are recognized using the straight-line method based upon aggregate annual estimated amounts for those customers, with periodic adjustments to the actual amounts of authorized agreements. Advertising expense is included in marketing and administrative expenses in the accompanying consolidated statements of income and amounted to $442,000 and $435,000 for the six-month periods ended September 29, 2013 and September 30, 2012, respectively. Revenue Recognition: Sales are recorded when goods are shipped to customers and are reported net of allowances for estimated returns and allowances in the accompanying consolidated statements of income. Allowances for returns are estimated based on historical rates. Allowances for returns, cooperative advertising allowances, warehouse allowances, placement fees and volume rebates are recorded commensurate with sales activity or using the straight-line method, as appropriate, and the cost of such allowances is netted against sales in reporting the results of operations. Shipping and handling costs, net of amounts reimbursed by customers, are not material and are included in net sales. Allowances Against Accounts Receivable : The Company’s allowances against accounts receivable are primarily contractually agreed-upon deductions for items such as cooperative advertising and warehouse allowances, placement fees and volume rebates. These deductions are recorded throughout the year commensurate with sales activity or using the straight-line method, as appropriate. Funding of the majority of the Company’s allowances occurs on a per-invoice basis. The allowances for customer deductions, which are netted against accounts receivable in the consolidated balance sheets, consist of agreed upon advertising support, placement fees, markdowns and warehouse and other allowances. All such allowances are recorded as direct offsets to sales, and such costs are accrued commensurate with sales activities or as a straight-line amortization charge of an agreed-upon fixed amount, as appropriate to the circumstances for each such arrangement. When a customer requests deductions, the allowances are reduced to reflect such payments or credits issued against the customer’s account balance. The Company analyzes the components of the allowances for customer deductions monthly and adjusts the allowances to the appropriate levels. The timing of funding requests for advertising support can cause the net balance in the allowance account to fluctuate from period to period. The timing of such funding requests should have no impact on the consolidated statements of income since such costs are accrued commensurate with sales activity or using the straight-line method, as appropriate. To reduce the exposure to credit losses and to enhance the predictability of its cash flows, the Company assigns the majority of its trade accounts receivable under factoring agreements with CIT. In the event a factored receivable becomes uncollectible due to creditworthiness, CIT bears the risk of loss. The Company’s management must make estimates of the uncollectibility of its non-factored accounts receivable to evaluate the adequacy of the Company’s allowance for doubtful accounts, which is accomplished by specifically analyzing accounts receivable, historical bad debts, customer concentrations, customer creditworthiness, current economic trends and changes in its customers’ payment terms. The Company’s accounts receivable as of September 29, 2013 was $17.0 million, net of allowances of $655,000. Of this amount, $16.3 million was due from CIT under the factoring agreements, and $1.8 million was due from CIT as a negative balance outstanding under the revolving line of credit, which combined amount represents the maximum loss that the Company could incur if CIT failed completely to perform its obligations under the factoring agreements and the revolving line of credit. Depreciation and Amortization: The accompanying consolidated balance sheets reflect property, plant and equipment, and certain intangible assets at cost less accumulated depreciation or amortization. The Company capitalizes additions and improvements and expenses maintenance and repairs as incurred. Depreciation and amortization are computed using the straight-line method over the estimated useful lives of the assets, which are three to eight years for property, plant and equipment, and one to twenty years for intangible assets other than goodwill. The Company amortizes improvements to its leased facilities over the term of the lease or the estimated useful life of the asset, whichever is shorter. Valuation of Long-Lived Assets and Identifiable Intangible Assets: In addition to the depreciation and amortization procedures set forth above, the Company reviews for impairment long-lived assets and certain identifiable intangible assets whenever events or changes in circumstances indicate that the carrying amount of any asset may not be recoverable. In the event of impairment, the asset is written down to its fair market value. Patent Costs: The Company incurs certain legal and associated costs in connection with its patent applications and litigation related to the protection or defense of its patents and the Company’s products associated with its patents. The Company capitalizes such costs to be amortized over the expected life of the patent to the extent that an economic benefit is anticipated from the resulting patent or an alternative future use for the underlying product is available to the Company and, in the case of litigation, when a successful outcome is probable. Capitalized patent defense costs are amortized over the remaining expected life of the related patent. Each of the Company’s assessments of the future economic benefit of its patents and its evaluation of the probability of a successful outcome of litigation associated with its patents involves considerable management judgment, and a different conclusion could result in a material impairment charge amounting to the carrying value of these assets. 5 Royalty Payments: The Company has entered into agreements that provide for royalty payments based on a percentage of sales with certain minimum guaranteed amounts. These royalties are accrued based upon historical sales rates adjusted for current sales trends by customers. Royalty expense is included in cost of sales in the accompanying consolidated statements of income and amounted to $3.4 million and $2.8 million for the six-months ended September 29, 2013 and September 30, 2012, respectively. Inventory Valuation: The preparation of the Company's financial statements requires careful determination of the appropriate dollar amount of the Company's inventory balances. Such amount is presented as a current asset in the accompanying consolidated balance sheets and is a direct determinant of cost of goods sold in the accompanying consolidated statements of income and, therefore, has a significant impact on the amount of net income in the accounting periods reported. The basis of accounting for inventories is cost, which includes the direct supplier acquisition cost, duties, taxes and freight, and the indirect costs incurred to design, develop, source and store the product until it is sold. Once cost has been determined, the Company’s inventory is then stated at the lower of cost or market, with cost determined using the first-in, first-out ("FIFO") method, which assumes that inventory quantities are sold in the order in which they are acquired. The indirect costs allocated to inventory are done so as a percentage of projected annual supplier purchases and can impact the Company’s results of operations as purchase volume fluctuates from quarter to quarter and year to year. The difference between indirect costs incurred and the indirect costs allocated to inventory creates a burden variance, which is generally favorable when actual inventory purchases exceed planned inventory purchases, and is generally unfavorable when actual inventory purchases are lower than planned inventory purchases. While the burden variance can be significant during interim periods, it is generally not material by the end of each fiscal year. The determination of the indirect charges and their allocation to the Company's finished goods inventories is complex and requires significant management judgment and estimates. If management made different judgments or utilized different estimates, then differences would result in the valuation of the Company's inventories, the amount and timing of the Company's cost of goods sold and the resulting net income for any accounting period. On a periodic basis, management reviews the Company’s inventory quantities on hand for obsolescence, physical deterioration, changes in price levels and the existence of quantities on hand which may not reasonably be expected to be sold within the normal operating cycle of the Company's operations. To the extent that any of these conditions is believed to exist or the market value of the inventory expected to be realized in the ordinary course of business is otherwise no longer as great as its carrying value, an allowance against the inventory value is established. To the extent that this allowance is established or increased during an accounting period, an expense is recorded in cost of goods sold in the Company's consolidated statements of income. Only when inventory for which an allowance has been established is later sold or is otherwise disposed of is the allowance reduced accordingly. Significant management judgment is required in determining the amount and adequacy of this allowance. In the event that actual results differ from management's estimates or these estimates and judgments are revised in future periods, the Company may not fully realize the carrying value of its inventory or may need to establish additional allowances, either of which could materially impact the Company's financial position and results of operations. Provision for Income Taxes: The Company’s provision for income taxes includes all currently payable federal, state, local and foreign taxes and is based upon the Company’s estimated annual effective tax rate, which is based on the Company’s forecasted annual pre-tax income, as adjusted for certain expenses within the consolidated statements of income that will never be deductible on the Company’s tax returns and certain charges expected to be deducted on the Company’s tax returns that will never be deducted on the consolidated statements of income, multiplied by the statutory tax rates for the various jurisdictions in which the Company operates and reduced by certain anticipated tax credits. The Company provides for deferred income taxes based on the difference between the financial statement and tax bases of assets and liabilities using enacted tax rates that will be in effect when the differences are expected to reverse. The Company’s policy is to recognize the effect that a change in enacted tax rates would have on net deferred income tax assets and liabilities in the period that the tax rates are changed. The Company files income tax returns in the many jurisdictions within which it operates, including the U.S., several U.S. states and the People’s Republic of China. The statute of limitations for the Company’s filed income tax returns varies by jurisdiction; tax years open to federal or state general examination or other adjustment as of September 29, 2013 were the fiscal years ended March 28, 2010, April 3, 2011, April 1, 2012 and March 31, 2013, as well as the fiscal year ended March 29, 2009 for several states. Earnings Per Share: The Company calculates basic earnings per share by using a weighted average of the number of shares outstanding during the reporting periods. Diluted shares outstanding are calculated in accordance with the treasury stock method, which assumes that the proceeds from the exercise of all exercisable options would be used to repurchase shares at market value. The net number of shares issued after the exercise proceeds are exhausted represents the potentially dilutive effect of the options, which are added to basic shares to arrive at diluted shares. 6 Note 2 – Goodwill, Customer Relationships and Other Intangible Assets Goodwill: Goodwill represents the excess of the purchase price over the fair value of net identifiable assets acquired in business combinations. The goodwill of the reporting units of the Company as of September 29, 2013 and March 31, 2013 amounted to $24.0 million, and is reflected in the accompanying consolidated balance sheets net of accumulated impairment charges of $22.9 million, for a net reported balance of $1.1 million. The Company tests the fair value of the goodwill, if any, within its reporting units annually as of the first day of the Company’s fiscal year. An additional interim impairment test is performed during the year whenever an event or change in circumstances occurs that suggests that the fair value of the goodwill of either of the reporting units of the Company has more likely than not (defined as having a likelihood of greater than 50%) fallen below its carrying value. The annual or interim impairment test is performed by first assessing qualitative factors to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount. If such qualitative factors so indicate, then the impairment test is continued in a two-step approach. The first step is the estimation of the fair value of each reporting unit to ensure that its fair value exceeds its carrying value. If step one indicates that a potential impairment exists, then the second step is performed to measure the amount of an impairment charge, if any. In the second step, these estimated fair values are used as the hypothetical purchase price for the reporting units, and an allocation of such hypothetical purchase price is made to the identifiable tangible and intangible assets and assigned liabilities of the reporting units. The impairment charge is calculated as the amount, if any, by which the carrying value of the goodwill exceeds the implied amount of goodwill that results from this hypothetical purchase price allocation. The annual impairment test of the fair value of the goodwill of the reporting units of the Company was performed as of April 1, 2013, and the Company concluded that the fair value of the goodwill of the Company’s reporting units substantially exceeded their carrying values as of that date. Other Intangible Assets: Other intangible assets as of September 29, 2013 consisted primarily of the fair value of net identifiable assets acquired in business combinations, other than tangible assets and goodwill. The carrying amount and accumulated amortization of the Company’s other intangible assets as of September 29, 2013, their weighted average estimated useful life, the amortization expense for the three and six-month periods ended September 29, 2013 and September 30, 2012 and the classification of such amortization expense within the accompanying consolidated statements of income are as follows (in thousands): Weighted Average Estimated Amortization Expense Useful Three-Month Periods Ended Six-Month Periods Ended Carrying Amount Life (Years) Accumulated Amortization September 29, September 30, September 29, September 30, Tradename and trademarks $ 1,987 15 $ 602 $ 33 $ 43 $ 66 $ 79 Licenses and designs 3,571 3 3,571 - 2 2 4 Non-compete covenants 454 7 364 14 14 28 28 Patents 1,601 17 189 18 14 32 28 Customer relationships 5,411 12 2,661 121 121 241 242 Total other intangible assets $ 13,024 10 $ 7,387 $ 186 $ 194 $ 369 $ 381 Classification within the accompanying consolidated statements of income: Cost of products sold $ 14 $ 16 $ 30 $ 32 Marketing and administrative expenses 172 178 339 349 Total amortization expense $ 186 $ 194 $ 369 $ 381 7 Note 3 – Inventories Major classes of inventory were as follows (in thousands): September 29, 2013 March 31, 2013 Raw Materials $ 41 $ 43 Finished Goods 14,992 10,887 Total inventory $ 15,033 $ 10,930 Note 4 – Stock-based Compensation The stockholders of the Company have approved the 2006 Omnibus Incentive Plan (the “Plan”) which is an incentive stock plan that is intended to attract and retain directors, officers and employees of the Company and to motivate and reward these individuals with long-term, equity-based incentive compensation, and which the Company believes will lead to the achievement of the Company’s overall goal of increasing stockholder value. Awards granted under the Plan may be in the form of qualified or non-qualified stock options, restricted stock, stock appreciation rights, long-term incentive compensation units consisting of a combination of cash and shares of the Company’s common stock, or any combination thereof within the limitations set forth in the Plan. The Plan is administered by the compensation committee of the Company’s Board of Directors (the “Board”), which selects eligible employees and non-employee directors to participate in the Plan and determines the type, amount, duration and other terms of individual awards. At September 29, 2013, 385,702 shares of the Company’s common stock were available for future issuance under the Plan. Stock-based compensation is calculated according to FASB ASC Topic 718, Compensation – Stock Compensation , which requires stock-based compensation to be accounted for using a fair-value-based measurement. The Company recorded $163,000 and $141,000 of stock-based compensation expense during the three-month periods ended September 29, 2013 and September 30, 2012, respectively, and recorded $356,000 and $288,000 of stock-based compensation expense during the six-month periods ended September 29, 2013 and September 30, 2012, respectively. The Company records the compensation expense related to stock-based awards granted to individuals in the same expense classifications as the cash compensation paid to those same individuals. No stock-based compensation costs have been capitalized as part of the cost of an asset as of September 29, 2013. Stock Options: The following table represents stock option activity for the six-month periods ended September 29, 2013 and September 30, 2012 : Six-Month Period Ended September 29, 2013 Six-Month Period Ended September 30, 2012 Weighted-Average Exercise Price Number of Options Outstanding Weighted-Average Exercise Price Number of Options Outstanding Outstanding at Beginning of Period $ 5.23 145,000 $ 3.57 573,000 Granted 6.14 100,000 5.42 110,000 Exercised 5.12 ) ) Forfeited - - ) Outstanding at End of Period 5.67 215,000 Exercisable at End of Period 5.14 65,000 3.91 The total intrinsic value of the stock options exercised during the three
